Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on March 29, 2021 is acknowledged. 
3.	Claims 1-6 are pending in this application. 
4.	Claim 2 is cancelled by Examiner’s amendment set forth herein.
5.	Claims 1 and 3-5 are amended by Examiner’s amendment set forth herein.
6.	Claims 1 and 3-6 are allowed in this office action.

Withdrawn Objections and Rejection
7.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
8.	Objection to claim 1 is hereby withdrawn in view of Applicant’s amendment to the claim.
9.	Rejection of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.
10.	Rejection to claims 1 and 5-6 under 35 U.S.C. 102(a)(1) as being anticipated by Anisimov et al (Biogerontology, 2000, 1: 55-59, cited in the previous office action), is hereby withdrawn in part, in view of Applicant’s amendment to the claims.
11.	Rejection to claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Morozov et al (US Patent No. 5770576, cited in the previous office action), is hereby 

EXAMINER’S AMENDMENT

12.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Vodovozov on April 14, 2021.

The abstract has been amended as follows: 

A method and medical preparation for enhancing tissue oxygenation by suppression of a hypoxia induced factor 1 (HIF-1) in case of low oxygen tension in a tissue of a diabetic foot g per kg g per kg of body weight at least once a day for a period necessary to achieve a therapeutic effect.

Claims 1-5 have been amended as follows:

1. (Currently amended) A method of enhancing tissue oxygenation by suppression of a hypoxia induced factor 1 (HIF-1) in case of low oxygen tension in a tissue of a diabetic foot 

2. (Cancelled)

3. (Currently amended) The method according to claim 5, wherein the medical preparation is in a form of a drug formulation 

4. (Currently amended) The method according to claim 5, wherein the pharmaceutically acceptable carrier is a saline solution.

5. (Currently amended) A method of enhancing tissue oxygenation by suppression of a hypoxia induced factor 1 (HIF-1) in case of low oxygen tension in a in a patient with type I or type II diabetes mellitus, the method comprising locally administering to the patient [[the]] a medical preparation comprising a dipeptide of L-glutamic acid-L-tryptophan (L-Glu-L-Trp) as an active agent and a pharmaceutically acceptable carrier, in a dose of 1.0 g per kg – 10.0 g per kg of body weight of the patient at least once a day for a period necessary to achieve a therapeutic effect.

	Claim 6 as set forth in the amendment filed on March 29, 2021.

	Claims 1-6 are allowed.


REASONS FOR ALLOWANCE
13.	The following is an examiner’s statement of reasons for allowance: A method of enhancing tissue oxygenation by suppression of HIF-1 in case of low oxygen tension in a tissue of a diabetic foot ulcer, the method comprising administering to the patient a dipeptide of L-Glu-L-Trp is both novel and obvious over the cited prior art. The closest arts are: Anisimov et al (Biogerontology, 2000, 1: 55-59, cited in the previous office action) and Morozov et al (US Patent No. 5770576, cited in the previous office action). Neither Anisimov et al nor Morozov et al teach the diabetic foot patients.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


CONCLUSION
Claims 1 and 3-6 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JULIE HA/Primary Examiner, Art Unit 1654